Citation Nr: 1100903	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1983 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for radiculopathy 
of the bilateral lower extremities, and entitlement to individual 
unemployability were granted in December 2007 and July 2009 
rating decisions.  Hence, there remains no case or controversy 
over which the Board may exercise jurisdiction on these claims.  
38 U.S.C.A. § 7104 (West 2002).


FINDING OF FACT

The Veteran's lumbosacral strain has not been shown to be 
manifested by unfavorable ankylosis of the entire thoracolumbar 
spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in January and March 2006 correspondence 
of the information and evidence needed to substantiate and 
complete his claims, to include information regarding how 
disability evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of this claim and did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
records, and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).

Governing Law and Regulations

Historically, service connection for chronic low back pain was 
granted in a June 1989 rating decision and assigned a 
noncompensable evaluation.  In a March 2001 rating decision, the 
RO increased the evaluation to 20 percent.  The current 40 
percent disability evaluation was assigned in an October 2005 
rating decision.  The Veteran filed his current claim for 
increase in November 2005.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods. 

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disabilities of the spine, such as a lumbosacral strain, are to 
be rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  A general rating formula evaluates 
diseases and injuries of the spine.  These criteria are 
controlling regardless of whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  In this 
respect, a 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less, or when 
there is favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is warranted 
for unfavorable ankylosis of entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5).

Analysis

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 40 percent for the 
lumbosacral strain.  In order to warrant an evaluation in excess 
of 40 percent, the evidence must show that the Veteran's 
lumbosacral strain is manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  There is no evidence that the 
Veteran has any ankylosis of his thoracolumbar spine during the 
period of appeal.  

An April 2006 VA examination revealed the Veteran complained of 
constant low back pain with stiffness and weakness.  However, 
range of motion testing results were not provided as the examiner 
stated that the Veteran was not very cooperative and the results 
were inconsistent due to exaggeration.  The examiner stated that 
accurate evaluations could not be given nor could a DeLuca 
examination be given.  

A December 2007 VA examination revealed forward flexion to 20 
degrees, extension to five degrees, and lateral rotation to 15 
degrees.  Three repetitive motions revealed identical results.  
The examiner stated that there had been no significant flares and 
that the Veteran was not bedridden.  None of the findings meet 
the criteria needed for a 50 percent evaluation under Diagnostic 
Code 5237.  

In considering DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis of 
limitation of motion requires consideration of functional losses 
due to pain), the evidence of record preponderates against 
finding that the Veteran has pain, fatigability, incoordination, 
and other such symptoms that are not contemplated by the current 
40 percent evaluation.  Moreover, it bears repeating that under 
the regulation the general rating criteria are controlling 
regardless of whether there are symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  
Further, the Veteran's service connected bilateral lower 
extremity radiculopathy is rated separately, and those ratings 
are not the subject of this appeal.

The symptoms presented by the Veteran's lumbosacral strain are 
fully contemplated by the rating schedule.  There is no evidence 
his disability picture is exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence throughout the appeal that the Veteran's lumbosacral 
strain necessitated frequent hospitalization, or has caused a 
marked interference with employment.  Thus, the Board finds no 
evidence warranting a referral of this claim for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

As such, entitlement to an evaluation in excess of 40 percent for 
a lumbosacral strain is denied.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no basis 
upon which to predicate assignment of "staged" ratings pursuant 
to Hart.

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
lumbosacral strain is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


